

Exhibit 10.3






Attachment A
Johnson Controls International plc
Restrictive Covenants for Award Agreements
 
In consideration for the Participant’s opportunity to earn the benefits provided
in this Award Agreement (regardless of whether benefits under this Award
Agreement are actually realized by the Participant), and except as prohibited by
law, the Participant agrees as follows:


1.    Non-Competition.    Participant agrees that during his or her employment
with the Company or its Subsidiaries, and for the period of one (1) year
following the Participant’s Termination of Employment for any reason, or such
longer period of non-competition as is included in any offer letter or any other
agreement between Participant and the Company or its Subsidiaries or Affiliates,
the Participant will not directly or indirectly, own, manage, operate, control
(including indirectly through a debt, equity investment, or otherwise), provide
services to, or be employed by, any person or entity engaged in any business
that (i) conducts or is planning to conduct a business in competition with any
business conducted or planned by the Company or any of its Subsidiaries (1) that
is located in a region in which Participant had substantial responsibilities
during the twenty-four (24) month period preceding Participant’s termination,
and (2) for which Participant (A) was materially involved in during the
twenty-four (24) month period preceding Participant’s termination, or (B) had
knowledge of operations or substantial exposure to during the twenty-four (24)
month period preceding Participant’s termination; or (ii) designs, develops,
produces, offers for sale or sells a product or service that can be used as a
substitute for, or is generally intended to satisfy the same customer needs for,
any one or more products or services designed, developed, manufactured, produced
or offered for sale or sold by any of the Company’s business (1) that is located
in a region in which Participant had substantial responsibilities during the
twenty-four (24) month period preceding Participant’s termination, and (2) for
which Participant (A) was materially involved in during the twenty-four (24)
month period preceding Participant’s termination, or (B) had knowledge of
operations or substantial exposure to during the twenty-four (24) month period
preceding Participant’s termination.


2.    Non-Solicitation of Customers.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of two
(2) years following the Participant’s Termination of Employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another (i) solicit, aid or induce any customer of the
Company or any of its Subsidiaries that Participant was responsible for,
including supervised, managed or directed by Participant, to purchase goods or
services then sold by the Company or its Subsidiaries from another person or
entity, or assist or aid any other person or entity in identifying or soliciting
any such customer, or (ii) solicit, aid or induce any customer that was pursued
by the Company and with which Participant had contact, participated in the
contact, or about which Participant had knowledge of Confidential Information by
reason of Participant’s relationship with the Company within the twenty-four
(24) month period preceding Participant’s termination if that sale or service
would be located in a region with respect to which the Participant had
substantial responsibilities while employed by the Company or its Subsidiaries.


3.    Non-Solicitation of Employees.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of two
(2) years following the Participant’s Termination of Employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another solicit, recruit, aid or induce employees of the
Company or any of its Subsidiaries (a) with whom Participant has had material
contact with during the twelve (12) months period




--------------------------------------------------------------------------------




preceding Participant’s termination and who had access to Confidential
Information, trade secrets or customer relationships; or (b) who were directly
managed by or reported to Participant as of the date of Participant’s
termination to leave their employment with the Company or its Subsidiaries in
order to accept employment with or render services to another person or entity
unaffiliated with the Company or its Subsidiaries, or hire or knowingly take any
action to assist or aid any other person or entity in identifying or hiring any
such employee.


4.    Confidentiality.    In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement (regardless of whether
benefits under this Award Agreement are actually realized by the Participant)
and for the Company’s and its Subsidiaries’ promise to provide Participant with
confidential and competitively sensitive information from time to time
concerning, among other things, the Company and its Subsidiaries strategies,
objectives, performance and business prospects, the Participant agrees that
during his or her employment with the Company or its Subsidiaries, and until
such time thereafter as the Confidential Information is no longer confidential
through no fault of the Participant, the Participant shall not use or disclose
any Confidential Information except for the benefit of the Company or its
Subsidiaries in the course of the Participant’s employment, and shall not use or
disclose any Confidential Information in competition with or to the detriment of
the Company or its Subsidiaries, or for the benefit of the Participant or anyone
else other than the Company or its Subsidiaries. Notwithstanding the foregoing,
nothing herein shall prohibit the Participant from reporting or otherwise
disclosing possible violations of state, local or federal law or regulation to
any governmental agency or entity, or making other disclosures that, in each
case, are protected under whistleblower provisions of local, state or federal
law or regulation. Nothing in this Agreement is intended to discourage or
restrict Employee from reporting any theft of trade secrets pursuant to the
Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal
law.  The DTSA provides: An individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to any attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation or
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to an attorney for the individual and use the trade
secret information in the court proceeding, if the individual (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.


“Confidential Information” means any information that is not generally known
outside the Company and its Subsidiaries, relating to any phase of business of
the Company or any Subsidiary, whether existing or foreseeable, including
information conceived, discovered or developed by the Participant. Confidential
Information includes, but is not limited to: project files, product designs,
drawings, sketches and processes; production characteristics; testing procedures
and results thereof; manufacturing methods, processes, techniques and test
results; plant layouts, tooling, engineering evaluations and reports; business
plans, financial statements and projections; operating forms (including
contracts) and procedures; payroll and personnel records; non-public marketing
materials, plans and proposals; customer lists and information, and target lists
for new clients and information relating to potential clients; software codes
and computer programs; training manuals; policy and procedure manuals; raw
materials sources, price and cost information; administrative techniques and
documents; and any information received by the Company under an obligation of
confidentiality to a third party.
5.    Non-Disparagement.    Each of the Participant and the Company and its
Subsidiaries (for purposes hereof, the Company and its Subsidiaries shall mean
only the officers and directors thereof and not any other employees) agrees not
to make any statements that disparage the other party, or in the case of the
Company or its Subsidiaries, their respective Subsidiaries,




--------------------------------------------------------------------------------




employees, officers, directors, products or services. Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to the limitations in
this paragraph.


6.    Remedies.    Irreparable injury will result to the Company, and to its
business, in the event of a breach by the Participant of any of the
Participant’s covenants and commitments under this Award, including the
covenants of non-competition and non-solicitation. Therefore, in the event of a
breach of such covenants and commitments, in the sole discretion of the Company,
any of the Participant’s unvested, or vested but unexercised, Options or SARs
shall be immediately rescinded and the Participant will forfeit any rights he or
she has with respect thereto. Furthermore, by acknowledging this Award, and not
declining the Award, in the event of such a breach, upon demand by the Company,
the Participant hereby agrees and promises immediately to deliver to the Company
the number of Shares (or, in the discretion of the Company, the cash value of
said Shares) or the amount of cash the Participant received upon the exercise of
the Options or SARs that occurred any time from and after the earlier of (i) the
date of the breach or (ii) six months prior to the Participant’s termination of
employment.  In addition, the Company reserves all rights to seek any and all
remedies and damages permitted under law, including, but not limited to,
injunctive relief, equitable relief and compensatory damages. The Participant
further acknowledges and confirms that the terms of this Attachment, including
but not limited to the time and geographic restrictions, are reasonable, fair,
just and enforceable by a court.




